Name: Commission Regulation (EEC) No 3276/85 of 22 November 1985 amending Regulation (EEC) No 1343/85 as regards certain coefficients to be applied in respect of milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/8 Official Journal of the European Communities 23 . 11 . 85 COMMISSION REGULATION (EEC) No 3276/85 of 22 November 1985 amending Regulation (EEC) No 1343/85 as regards certain coefficients to be applied in respect of milk products whereas Part 5 of Annex I to Regulation (EEC) No 1343/85 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regula ­ tion (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts established by Regulation (EEC) No 974/71 were fixed by Commis ­ sion Regulation (EEC) No 1343/85 (3), as last amended by Regulation (EEC) No 3201 /85'(4); Whereas Commission Regulation (EEC) No 3143/85 (^ makes provision for the disposal at a reduced price of intervention butter intended for direct consumption in the form of concentrated butter and the repeal of Regula ­ tion (EEC) No 649/78 ; whereas the introduction of this Regulation makes it necessary to establish, for the appli ­ cation of the monetary compensatory amounts, a coeffi ­ cient by which the amount indicated is to be multiplied ; HAS ADOPTED THIS REGULATION : Article 1 The first indent of footnote 4 to Part 5 of Annex I to Regulation (EEC) No 1343/85 is replaced by the following : '  in Regulation (EEC) No 3143/85 (OJ No L 298, 12. 11 . 1985, p. 9) the amount indicated shall be multiplied by the coefficient 0,28 Article 2 This Regulation shall enter into force on 25 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 138, 27 . 5. 1985, p. 2. (&lt;) OJ No L 306, 18 . 11 . 1985, p. 1 . 0 OJ No L 298 , 12. 11 . 1985, p. 9 .